


117 HR 937 IH: Tech To Save Moms Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 937
IN THE HOUSE OF REPRESENTATIVES

February 8, 2021
Ms. Johnson of Texas (for herself, Ms. Underwood, Ms. Adams, Mr. Khanna, Ms. Velázquez, Mrs. McBath, Mr. Smith of Washington, Ms. Scanlon, Mr. Lawson of Florida, Mrs. Hayes, Mr. Butterfield, Ms. Moore of Wisconsin, Ms. Strickland, Mr. Ryan, Mr. Schiff, Mr. Johnson of Georgia, Mr. Horsford, Ms. Wasserman Schultz, Ms. Barragán, Mr. Deutch, Mr. Payne, Mr. Blumenauer, Mr. Moulton, Mr. Soto, Mr. Nadler, Mr. Trone, Ms. Clarke of New York, Ms. Schakowsky, Ms. Bass, Ms. Pressley, Mr. Evans, Ms. Blunt Rochester, Ms. Castor of Florida, Ms. Sewell, and Ms. Williams of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend title XI of the Social Security Act to integrate telehealth models in maternity care services, and for other purposes.


1.Short titleThis Act may be cited as the Tech To Save Moms Act. 2.DefinitionsIn this Act:
(1)Postpartum and postpartum periodThe terms postpartum and postpartum period refer to the 1-year period beginning on the last day of the pregnancy of an individual. (2)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given such term in section 1707(g)(1) of the Public Health Service Act (42 U.S.C. 300u-6(g)(1)).
(3)Severe maternal morbidityThe term severe maternal morbidity means a health condition, including mental health conditions and substance use disorders, attributed to or aggravated by pregnancy or childbirth that results in significant short-term or long-term consequences to the health of the individual who was pregnant. (4)Social determinants of maternal healthThe term social determinants of maternal health means non-clinical factors that impact maternal health outcomes, including—
(A)economic factors, which may include poverty, employment, food security, support for and access to lactation and other infant feeding options, housing stability, and related factors; (B)neighborhood factors, which may include quality of housing, access to transportation, access to child care, availability of healthy foods and nutrition counseling, availability of clean water, air and water quality, ambient temperatures, neighborhood crime and violence, access to broadband, and related factors;
(C)social and community factors, which may include systemic racism, gender discrimination or discrimination based on other protected classes, workplace conditions, incarceration, and related factors; (D)household factors, which may include ability to conduct lead testing and abatement, car seat installation, indoor air temperatures, and related factors;
(E)education access and quality factors, which may include educational attainment, language and literacy, and related factors; and (F)health care access factors, including health insurance coverage, access to culturally congruent health care services, providers, and non-clinical support, access to home visiting services, access to wellness and stress management programs, health literacy, access to telehealth and items required to receive telehealth services, and related factors.
3.Integrated telehealth models in maternity care services
(a)In generalSection 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended by adding at the end the following:  (xxviii)Focusing on title XIX, providing for the adoption of and use of telehealth tools that allow for screening, monitoring, and management of common health complications with respect to an individual receiving medical assistance during such individual’s pregnancy and for not more than a 1-year period beginning on the last day of the pregnancy..
(b)Effective dateThe amendment made by subsection (a) shall take effect 1 year after the date of the enactment of this Act. 4.Grants to expand the use of technology-enabled collaborative learning and capacity models for pregnant and postpartum individualsTitle III of the Public Health Service Act is amended by inserting after section 330M (42 U.S.C. 254c–19) the following:

330N.Expanding capacity for maternal health outcomes
(a)EstablishmentBeginning not later than 1 year after the date of enactment of this Act, the Secretary shall award grants to eligible entities to evaluate, develop, and expand the use of technology-enabled collaborative learning and capacity building models and improve maternal health outcomes— (1)in health professional shortage areas;
(2)in areas with high rates of maternal mortality and severe maternal morbidity; (3)in areas with significant racial and ethnic disparities in maternal health outcomes; and
(4)for medically underserved populations and American Indians and Alaska Natives, including Indian Tribes, Tribal organizations, and Urban Indian organizations. (b)Use of Funds (1)Required usesRecipients of grants under this section shall use the grants to—
(A)train maternal health care providers, students, and other similar professionals through models that include— (i)methods to increase safety and health care quality;
(ii)implicit bias, racism, and discrimination; (iii)best practices in screening for and, as needed, evaluating and treating maternal mental health conditions and substance use disorders;
(iv)training on best practices in maternity care for pregnant and postpartum individuals during the COVID–19 public health emergency or future public health emergencies; (v)methods to screen for social determinants of maternal health risks in the prenatal and postpartum; and
(vi)the use of remote patient monitoring tools for pregnancy-related complications described in section 1115A(b)(2)(B)(xxviii); (B)evaluate and collect information on the effect of such models on—
(i)access to and quality of care; (ii)outcomes with respect to the health of an individual;
(iii)the experience of individuals who receive pregnancy-related health care; (C)develop qualitative and quantitative measures to identify best practices for the expansion and use of such models;
(D)study the effect of such models on patient outcomes and maternity care providers; and (E)conduct any other activity determined by the Secretary.
(2)Permissible usesRecipients of grants under this section may use grants to support— (A)the use and expansion of technology-enabled collaborative learning and capacity building models, including hardware and software that—
(i)enables distance learning and technical support; and (ii)supports the secure exchange of electronic health information; and
(B)maternity care providers, students, and other similar professionals in the provision of maternity care through such models. (c)Application (1)In generalAn eligible entity seeking a grant under subsection (a) shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require.
(2)AssuranceAn application under paragraph (1) shall include an assurance that such entity shall collect information on and assess the effect of the use of technology-enabled collaborative learning and capacity building models, including with respect to— (A)maternal health outcomes;
(B)access to maternal health care services; (C)quality of maternal health care; and
(D)retention of maternity care providers serving areas and populations described in subsection (a). (d)Limitations (1)NumberThe Secretary may not award more than 1 grant under this section to an eligible entity.
(2)DurationA grant awarded under this section shall be for a 5-year period. (e)Access to broadbandIn administering grants under this section, the Secretary may coordinate with other agencies to ensure that funding opportunities are available to support access to reliable, high-speed internet for grantees.
(f)Technical assistanceThe Secretary shall provide (either directly or by contract) technical assistance to eligible entities, including recipients of grants under subsection (a), on the development, use, and sustainability of technology-enabled collaborative learning and capacity building models to expand access to maternal health care services provided by such entities, including— (1)in health professional shortage areas;
(2)in areas with high rates of maternal mortality and severe maternal morbidity or significant racial and ethnic disparities in maternal health outcomes; and (3)for medically underserved populations or American Indians and Alaska Natives.
(g)Research and evaluationThe Secretary, in consultation with experts, shall develop a strategic plan to research and evaluate the evidence for such models. (h)Reporting (1)Eligible entitiesAn eligible entity that receives a grant under subsection (a) shall submit to the Secretary a report, at such time, in such manner, and containing such information as the Secretary may require.
(2)SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall submit to the Congress, and make available on the website of the Department of Health and Human Services, a report that includes— (A)a description of grants awarded under subsection (a) and the purpose and amounts of such grants;
(B)a summary of— (i)the evaluations conducted under subsection (b)(B);
(ii)any technical assistance provided under subsection (g); and (iii)the activities conducted under subsection (a); and
(C)a description of any significant findings with respect to— (i)patient outcomes; and
(ii)best practices for expanding, using, or evaluating technology-enabled collaborative learning and capacity building models. (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $6,000,000 for each of fiscal years 2022 through 2026.
(j)DefinitionsIn this section: (1)Eligible entity (A)In generalThe term eligible entity means an entity that provides, or supports the provision of, maternal health care services or other evidence-based services for pregnant and postpartum individuals—
(i)in health professional shortage areas; (ii)in areas with high rates of adverse maternal health outcomes or significant racial and ethnic disparities in maternal health outcomes; or
(iii)who are— (I)members of medically underserved populations; or
(II)American Indians and Alaska Natives, including Indian Tribes, Tribal organizations, and urban Indian organizations. (B)InclusionsAn eligible entity may include entities that lead, or are capable of leading a technology-enabled collaborative learning and capacity building model.
(2)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332. (3)Indian TribeThe term Indian Tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act.
(4)Maternal mortalityThe term maternal mortality means a death occurring during or within 1-year period after pregnancy caused by pregnancy-related or childbirth complications, including a suicide, overdose, or other death resulting from a mental health or substance use disorder attributed to or aggravated by pregnancy or childbirth complications. (5)Medically underserved populationThe term medically underserved population has the meaning given such term in section 330(b)(3).
(6)PostpartumThe term postpartum means the 1-year period beginning on the last date of an individual’s pregnancy. (7)Severe maternal morbidityThe term severe maternal morbidity means a health condition, including a mental health or substance use disorder, attributed to or aggravated by pregnancy or childbirth that results in significant short-term or long-term consequences to the health of the individual who was pregnant.
(8)Technology-enabled collaborative learning and capacity building modelThe term technology-enabled collaborative learning and capacity building model means a distance health education model that connects health care professionals, and other specialists, through simultaneous interactive videoconferencing for the purpose of facilitating case-based learning, disseminating best practices, and evaluating outcomes in the context of maternal health care. (9)Tribal organizationThe term Tribal organization has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act.
(10)Urban Indian organizationThe term urban Indian organization has the meaning given such term in section 4 of the Indian Health Care Improvement Act.. 5.Grants to promote equity in maternal health outcomes through digital tools (a)In generalBeginning not later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall make grants to eligible entities to reduce racial and ethnic disparities in maternal health outcomes by increasing access to digital tools related to maternal health care.
(b)ApplicationsTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (c)PrioritizationIn awarding grants under this section, the Secretary shall prioritize an eligible entity—
(1)in an area with high rates of adverse maternal health outcomes or significant racial and ethnic disparities in maternal health outcomes; (2)in a health professional shortage area designated under section 332 of the Public Health Service Act (42 U.S.C. 254e); and
(3)that promotes technology that addresses racial and ethnic disparities in maternal health outcomes. (d)Limitations (1)NumberThe Secretary may award not more than 1 grant under this section to an eligible entity.
(2)DurationA grant awarded under this section shall be for a 5-year period. (e)Technical assistanceThe Secretary shall provide technical assistance to an eligible entity on the development, use, evaluation, and post-grant sustainability of digital tools for purposes of promoting equity in maternal health outcomes.
(f)Reporting
(1)Eligible entitiesAn eligible entity that receives a grant under subsection (a) shall submit to the Secretary a report, at such time, in such manner, and containing such information as the Secretary may require. (2)SecretaryNot later than 4 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report that includes—
(A)an evaluation on the effectiveness of grants awarded under this section to improve health outcomes for pregnant and postpartum individuals from racial and ethnic minority groups; (B)recommendations on new grant programs that promote the use of technology to improve such maternal health outcomes; and
(C)recommendations with respect to— (i)technology-based privacy and security safeguards in maternal health care;
(ii)reimbursement rates for maternal telehealth services; (iii)the use of digital tools to analyze large data sets to identify potential pregnancy-related complications;
(iv)barriers that prevent maternity care providers from providing telehealth services across States; (v)the use of consumer digital tools such as mobile phone applications, patient portals, and wearable technologies to improve maternal health outcomes; 
(vi)barriers that prevent access to telehealth services, including a lack of access to reliable, high-speed internet or electronic devices; (vii)barriers to data sharing between the Special Supplemental Nutrition Program for Women, Infants, and Children program and maternity care providers, and recommendations for addressing such barriers; and
(viii)lessons learned from expanded access to telehealth related to maternity care during the COVID–19 public health emergency. (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $6,000,000 for each of fiscal years 2022 through 2026.
6.Report on the use of technology in maternity care
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall seek to enter an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this Act as the National Academies) under which the National Academies shall conduct a study on the use of technology and patient monitoring devices in maternity care. (b)ContentThe agreement entered into pursuant to subsection (a) shall provide for the study of the following:
(1)The use of innovative technology (including artificial intelligence) in maternal health care, including the extent to which such technology has affected racial or ethnic biases in maternal health care. (2)The use of patient monitoring devices (including pulse oximeter devices) in maternal health care, including the extent to which such devices have affected racial or ethnic biases in maternal health care.
(3)Best practices for reducing and preventing racial or ethnic biases in the use of innovative technology and patient monitoring devices in maternity care. (4)Best practices in the use of innovative technology and patient monitoring devices for pregnant and postpartum individuals from racial and ethnic minority groups.
(5)Best practices with respect to privacy and security safeguards in such use. (c)ReportThe agreement under subsection (a) shall direct the National Academies to complete the study under this section, and transmit to Congress a report on the results of the study, not later than 24 months after the date of enactment of this Act.

